Citation Nr: 1000097	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for diabetes mellitus, type II, for the period 
from August 25, 2005 until February 8, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent disabling for diabetes mellitus, type II, for the 
period beginning February 8, 2007.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to 
September 1969, from January 1991 to July 1991, and from 
January 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

During the pendency of the appeal, the RO granted an 
increased disability rating of 20 percent for the period 
beginning February 8, 2007.  Applicable law mandates that 
when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the Veteran's claim for an increased 
disability rating remains on appeal as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  Specifically, VA's duty to assist 
has not been met.

There appear to be additional VA outpatient treatment records 
which have not been associated with the claims file.  
Specifically, VA records from the period from February 2006 
until January 2007 list appointments the Veteran had at the 
San Juan VA Medical Center; however, the treatment records 
from these appointments are not associated with the claims 
file.  Significantly, the March 2007 VA examination suggests 
the Veteran was placed on medication for the diabetes 
mellitus in January 2007.  In other words, the treatment 
records may reflect findings that would support an increased 
disability rating for the diabetes mellitus.  VA has a duty 
to obtain all relevant VA and Governmental records prior to 
adjudication of a claim. 38 U.S.C.A § 5103A(c)(3); see Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the appellant's claims file, are in the constructive 
possession of the Board and must be considered).  
Accordingly, a remand to obtain these records is necessary 
prior to adjudication of the issue of an increased evaluation 
for the diabetes mellitus.

Furthermore, there is a lack to treatment records or other 
evidence from which to evaluate the claim after March 2007, 
the date of the last VA examination.  Thus, an updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Board should have ordered a contemporaneous examination 
of the Veteran because a 23-month old exam was too remote in 
time to adequately support a decision on appeal for an 
increased rating).

The state of the record is uncertain as to the severity of 
the Veteran's diabetes mellitus, and an updated VA 
examination is, therefore, needed in order to make an 
informed decision regarding the Veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability. See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his diabetes 
mellitus.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request updated medical records from the 
San Juan, Puerto Rico VA Medical Center 
and associate these records with the 
claims file.

2.  The RO/AMC shall schedule the Veteran 
for a VA examination to ascertain the 
present severity of his service-connected 
diabetes mellitus.  The relevant evidence 
in the claims file should be made 
available to and reviewed by the examiner.  
All indicated tests should be performed 
and all findings should be reported.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for diabetes mellitus, and offer 
comments and an opinion as to the severity 
of the disability. 

The examiner is requested to opine as to 
whether the Veteran requires insulin 
and/or a restricted diet.  The extent, if 
any, to which his activities are regulated 
due to the diabetes mellitus should also 
be addressed.

The examiner should describe what, if any, 
complications attributable to the 
Veteran's service-connected diabetes 
mellitus exist, to include any peripheral 
neuropathy, diabetic neuropathy, or sexual 
dysfunction found on examination, and 
specifically describe the nature and 
severity of each.  If the Veteran does not 
suffer any such complications as a result 
of his diabetes mellitus, the examiner 
should so state.

The examiner is asked to opine on the 
impact of the claimed increase in severity 
of the disability, if any, on his 
employment and activities of daily life.  
A complete rationale for any opinion 
expressed shall be provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

4. The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


